Case: 1:14-cv-09465 Document #: 271 Filed: 06/18/19 Page 1 of 1 PageID #:4993

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Murray Rubinstein, et al.
                                  Plaintiff,
v.                                                    Case No.: 1:14−cv−09465
                                                      Honorable Robert M. Dow Jr.
Richard Gonzalez, et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, June 18, 2019:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Plaintiff's motion for
settlement [266] is terminated as moot as it is superseded by Plaintiff's motion [269].
Plaintiff's telephonic oral motion to withdraw motion [269] is granted and the motion is
withdrawn. Notice of motion date of 6/19/2019 is stricken and no appearances are
necessary on that date. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
